DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/21 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 4 – Please remove either semi colon or comma as it is redundant.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 5, 6, 7, 9, 10, 16, 17, 18, 19, 20, 21, 22, 23, 26, 27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prusik (WO 2013/170273).

	Regarding Claim 1, Prusik teaches a color-changing environmental stimulus indicator (Fig. 1 which demonstrates that dual-function heat indicator 10 may comprise a substrate 14, bearing an adhesive layer 16, which may be pressure sensitive, Page 27, line 10-13) comprising: a substrate (Substrate. A substrate employed in an example embodiment of the dual-function heat indicator may be fabricated from a variety of materials including imprintable or coatable materials, for example, a synthetic plastic sheet or film. Other suitable substrate materials will be known or apparent to a person of ordinary skill in the art. Suitable substrates may be flexible or rigid, transparent or opaque, optionally may be colored. Page 41, lines 14-24.); 
an active indicator overlaying the substrate; and a reference component overlaying the substrate (An example embodiment of the dual-function heat indicator may include a viewable active area for viewing the cumulative exposure indicator and/or the peak exposure indicator and may also include a colored reference area adjacent the active area, which reference area may be colored to show an end point appearance of the active area. Page 23, line 16-21. A transparent film 26 may overlie color-changing composition 18 and reference material 22 to provide protection from physical abrasion);
wherein the active indicator and the reference component are configured to be exposed to the same environmental stimulus conditions over time and are color changeable in response to cumulative exposure over time to the environmental stimulus (Substrate 14 has a central active region, which bears a color-changing composition 18. Color-
wherein the color change of the active indicator and the reference component: is irreversible (Dual-function heat indicator example embodiments of the invention may provide an irreversible, essentially permanent, or non-transitory, record of a historical ambient heat exposure event or events. Page 23. Lines 22-24. Melting of the meltable particulate colored material 84 may cause the meltable particulate colored material 84 to darken in color and the darkening may be irreversible so that the peak exposure indicator 82 provides an irreversible signal.); and is at least one of a change in color, a change in color density, a change in fluorescence, or a change in opacity; and wherein an end point of the environmental stimulus indicator occurs after a predetermined cumulative exposure over time to the environmental stimulus and is detectable by comparison of the active indicator to the reference component (Some useful heat-sensing agents may provide an irreversible indication of cumulative temperature exposure over time, and may provide a long-lasting record of the heat exposure. The cumulative heat response of the heat-sensing agent may be such that the heat-sensing agent may monitor heat exposure as an integral of temperature over time.).  

	Regarding Claim 3, Prusik teaches the color-changing environmental stimulus indicator of claim 1, wherein both the active indicator and the reference component are configured to darken in response to cumulative exposure over time to the environmental stimulus (The heat-sensing agent and the peak exposure indicator composition may be configured on substrate 14 so that the appearances of their individual color responses at active surface 20 are mixed additively, i.e. so that any darkening of the cumulative exposure indicator adds to any darkening of the peak exposure indicator to provide a still darker appearance at active surface 20.).  

	Regarding Claim 4, Pruski teaches the color-changing environmental stimulus indicator of claim 1, wherein at least one of the active indicator and the reference component change color by using a technique selected from the group consisting of a color changing ink, metal etching, dye (Color layer 74 may have an intense color such as black or red and may be configured as a layer on top of substrate 14. Opaque layer 76 may be a meltable solid applied as a coating or ink onto color layer 74 or may be small particles that scatter light rendering the layer opaque. The cumulative exposure indicator may be manufactured by applying a suitable indicator ink including the heat-sensing agent to a substrate, then drying the indicator ink on the substrate, as described elsewhere herein. The cumulative exposure indicator may include the dried residue of the ink and the substrate supporting the ink residue.) diffusion, acid/base reactions, and combinations thereof.  

Regarding Claim 5, Prusik teaches the color-changing environmental stimulus indicator of claim 1, further comprising an ultraviolet radiation filter configured to protect 

Regarding Claim 7, Prusik teaches a color-changing environmental stimulus indicator comprising: a substrate; an active indicator placed overlaying the substrate and configured to change color in response to cumulative temperature exposure over time; and a reference component overlaying the substrate and configured to change color in response to an environmental stimulus (see teachings of Pruski above of claim 1), the environmental stimulus indicator having an end state determinable by comparison of the reference component and the active indicator, wherein the active indicator and the reference component are together configured to indicate in the end state that cumulative temperature exposure over time has exceeded a predetermined threshold (Some useful heat-sensing agents may provide an irreversible indication of cumulative temperature exposure over time, and may provide a long-lasting record of the heat exposure. The cumulative heat response of the heat-sensing agent may be such that the heat-sensing agent may monitor heat exposure as an integral of temperature over time.) .

Regarding Claim 9,3304798267.1Amendment After Final Prusik teaches tAttorney Docket No. 0820887.00231he color-changing environmental stimulus indicator of claim 7, wherein the reference component is configured to change color in response to exposure to at least one of humidity, pH, and ultraviolet radiation (Other chemistries and technologies that may be used as, or in, a heat-sensing agent for  cumulative exposure indicator component of an example embodiment of a dual-function 
Regarding Claim 10, Prusik teaches the color-changing environmental stimulus indicator of claim 9, wherein the reference component is configured to lighten in response to exposure to the at least one of humidity, pH, and ultraviolet radiation (Other chemistries and technologies that may be used as, or in, a heat-sensing agent for  cumulative exposure indicator component of an example embodiment of a dual-function heat indicator include: heat-sensitive dyes that may be activated or de-activated by exposure to ultraviolet radiation to provide or remove color; dyes that are triggered to exhibit color, or change color, by pH changes, for example, as disclosed in U.S. Patent No. 4,917,503 to Bhattacharjee; a reversibly photochromic compound, such as a compound that may undergo photo- induced coloration by irradiation with light or ultraviolet radiation. “Lighten” would include change color color). 

Regarding Claim 16, Prusik teaches a temperature-sensitive product, comprising: a temperature perishable host product; a container containing the host product; and the color-changing environmental stimulus indicator of claim 1, wherein the color-changing environmental stimulus indicator is attached to the container (A substrate employed in an example embodiment of the dual-function heat 

Regarding Claim 17, Prusik teaches the temperature-sensitive product of claim 16, wherein the host product is selected from the group consisting of a vaccine, a drug, a medication, a pharmaceutical, a cosmeceutical, a nutricosmetic, a nutritional supplement, a biological material, and a food stuff (Some host products are also sensitive to short-lived peaks, or spikes, of heat exposure that may not have sufficient cumulative heat value to cause an accompanying time-temperature indicator to signal that a heat exposure limit may have been reached. Some examples of such products are vaccines and other medical products which include a proteinaceous active ingredient. A substrate employed in an example embodiment of the dual-function heat indicator may be configured to be conformable with a host product, or packaging for a host product, for example a vaccine vial containing a vaccine.).  

Regarding Claim 18, Prusik teaches the temperature-sensitive product of claim 16, wherein the host product is a vaccine and the container is a vaccine vial (A substrate employed in an example embodiment of the dual-function 

  
Regarding Claim 19, Prusik teaches the temperature-sensitive product of claim 16, wherein the active indicator and the reference component change color in response to the same environmental stimulus; or wherein the active indicator and the reference component change color in response to different environmental stimuli; or wherein the active indicator is configured to darken in response to exposure to the environmental stimulus and the reference component is configured to lighten in response to exposure to the environmental stimulus; or wherein both the active indicator and the reference component are configured to darken or lighten in response to exposure to the environmental stimulus preferably at different rates; or wherein the reference component is configured to change color with time (Reference material 22 may help a viewer or viewing device judge the state of color-changing composition 18 by having an appearance similar to the appearance color-changing composition 18 which will develop after a predetermined cumulative heat exposure indicative of an end point. (The heat- sensing agent may darken in color with continued heat exposure, and the degree of darkening may provide a measure of the cumulative heat exposure. Cumulative Exposure Indicator. The cumulative exposure indicator employed in an example embodiment of the dual-function heat indicator may be or may include a heat-sensing agent that may change appearance in response to heat. The heat- sensing agent may darken in color with continued heat exposure, and the degree of darkening may provide a measure of the cumulative heat exposure. Alternatively, the heat-sensing 

Regarding Claim 20, Prusik teaches the temperature-sensitive product of claim 16, wherein at least one of the active indicator and the reference component change color by using a technique selected from the group consisting of a color changing ink, metal etching, dye diffusion, acid/base reactions, and combinations thereof (Color layer 74 may have an intense color such as black or red and may be configured as a layer on top of substrate 14. Opaque layer 76 may be a meltable solid applied as a coating or ink onto color layer 74 or may be small particles that scatter light rendering the layer opaque. The cumulative exposure indicator may be manufactured by applying a suitable indicator ink including the heat-sensing agent to a substrate, then drying the indicator ink on the substrate, as described elsewhere herein. The cumulative 

Regarding Claim 21, Prusik teaches the temperature-sensitive product of claim 16, further comprising an ultraviolet radiation filter configured to protect the active indicator or the reference component from exposure to ultraviolet radiation (Optionally, transparent film 26 may include an ultraviolet filter material to filter, or block incident ultraviolet radiation.).  

Regarding Claim 22, Prusik teaches the color-changing environmental stimulus indicator of claim 1, wherein both the active indicator and the reference component are configured to lighten in response to cumulative exposure over time to the environmental stimulus (Cumulative exposure. Alternatively, the heat-sensing agent may exhibit another appearance change, for example, lightening, a change in hue, or another optically readable indication).  

Regarding Claim 23, Prusik teaches the color-changing environmental stimulus indicator of claim 7, wherein 6304798267.1Amendment After Final Attorney Docket No. 0820887.00231the active indicator is configured to darken in response to a cumulative exposure to temperature over time and the reference component is configured to lighten in response to the cumulative exposure to temperature over time such that the color-changing environmental stimulus indicator has a lower effective activation energy than the active indicator (The heat- sensing agent may darken in color with continued heat exposure, and the degree of darkening may 

Regarding Claim 26, Prusik teaches the color-changing environmental stimulus indicator of claim 7, wherein the active indicator is configured to change color in response to cumulative exposure to temperature over time and the reference component is configured to change color in response to exposure to a temperature near or below a predetermined temperature (Color-changing composition 18 may include a heat-sensing agent that functions as a cumulative heat indicator and a peak exposure indicator composition that functions as a peak exposure indicator. Suitable heat-sensing agents and peak exposure indicator compositions are described elsewhere herein. Thus, color-changing composition 18 may change color in response to cumulative heat exposure and may also change color in response to peak heat exposure. In this way, the cumulative exposure indicator and the peak exposure indicator may be integrated into a single layer of dual-function heat indicator 10. Reference material 22 may help a viewer or viewing device judge the 

Regarding Claim 27, Prusik teaches a temperature-sensitive product, comprising: a temperature perishable host product; a container containing the host product; and the color-changing environmental stimulus indicator of claim 7, wherein the color-changing environmental stimulus indicator is attached to the container (A substrate employed in an example embodiment of the dual-function heat indicator may be configured to be conformable with a host product, or packaging for a host product, for example a vaccine vial containing a vaccine. Possible different ways of attachment include, for example, adhering, tying, looping, and stapling, to the host product directly, or to a package containing the host product, or to a package, carton, box or other container containing a number of host product items. Further, a dual-function heat indicator embodied in a label, or tag, may be inserted in a host product package, carton, or other container for one or more host product items.).

Regarding Claim 29, Prusik teaches the color-changing environmental stimulus indicator of claim 1, wherein the reference component consists essentially of a single .

Allowable Subject Matter
Claims 6, 8, 24, 25, and 28 (claim 28 is dependent on claim 6) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach or suggest The color-changing environmental stimulus indicator of claim 1, wherein the reference component is a combination of a color-changing material overlaying a non-color changing material that is visible through the color changing material in at least some color states of the color-changing material.  

The prior art does not teach or suggest the color-changing environmental stimulus indicator of claim 7, wherein both the active indicator and the reference component are configured to darken in response to cumulative temperature exposure over time at different rates, the reference component having an initial color state, wherein the color-changing environmental stimulus indicator has a higher effective activation energy than a second environmental stimulus indicator with an identical active 

The prior art does not teach or suggest the active indicator and the reference component are configured to darken in response to exposure to ultraviolet radiation and cumulative exposure to temperature over time, wherein a temperature-insensitive monomer is coated over the reference component to match the darkening of the active indicator in the presence of ultraviolet light.  

The prior art does not teach or suggest the active indicator is configured to change color in response to exposure to cumulative exposure to temperature over time and low humidity, and the reference component is configured to change color in response to exposure to the low humidity and configured to offset the effect of the low humidity to the active indicator. 


Claims 11-15 are allowed.
The prior art does not teach or suggest a color-changing environmental stimulus indicator comprising: wherein the reference material is color-changeable in response to an environmental stimulus other than temperature, wherein the indicator component and the reference component are configured to have the same cumulative temperature exposure over time and the same exposure to the environmental stimulus other than temperature over time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798